Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the guide surface" in line 6.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsangaris (US 2008/0209807).
Regarding claim 1, Tsangaris discloses a pyrolysis gasifier, comprising: 
a tubular body (see tubular shaped chamber 2200 in Fig. 6, for example) configured to receive and pyrolyze a combustible waste (via inlet 2204); 
a bottom door (such as floor 2270) disposed below the tubular body to selectively seal the tubular body (floor comprises air inlets connected to airboxes 2272, 2274 and 2276 which can be opened and closed) ; 
a main frame supporting the tubular body (see Fig. 48 which illustrates a frame holding up the pyrolysis/gasification chamber); 
a base frame supporting the bottom door (see Fig. 8 which illustrates a structure which supports floor/door); 
an automatic ash processor (such as rams, depicted in Fig. 79) configured to, while traveling in one direction, push and remove ash remaining on the bottom door after pyrolysis of the combustible waste (see Fig. 79 which illustrates movement of the rams which push material from the door/floor); and 
a guide frame supporting the automatic ash processor and configured to guide the travel of the automatic ash processor (see Fig. 48 which illustrates a frame which supports rams and gears of the rams). 
Regarding claims 2-5, Tsangaris further discloses a rack gear frame connected to and supported on anyone of the main frame, the base frame and the guide frame (see Fig. 48 which illustrates gears that are part of the guide frame which supports the gears), and provided with a rack gear formed on an upper surface thereof (upper surface comprises a conveyor connected 
Regarding claim 6, Tsangaris further discloses the automatic ash processor further includes a push plate provided at a front portion thereof and configured to push out ash so that when the automatic ash processor travels along the guide frame, the ash accumulated on the bottom door is pushed by the push plate and removed from the bottom door (as mentioned above, Tsangaris discloses a ram which pushes the solid material off the door/floor). 
Regarding claim 13, Tsangaris further discloses the bottom door includes a door body, an air pocket provided inside the door body and configured to collect an air, an air supply duct connected to the air pocket and configured to provide a passage for supplying an air to the air pocket, and a blower fan connected to an end of the air supply duct and configured to supply an ambient air to the air pocket, at least a portion of the air supply duct composed of an extendible/retractable bellows tube (see Fig. 8 which illustrates air boxes and see Fig. 63 which also illustrates air boxes and indicates how they supply air through passages via a blower fan to the gasifier). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1- is/are rejected under 35 U.S.C. 103 as being unpatentable over Theoclitus (US 3,693,558) in view of Sheridan (US 4,172,425).
Regarding claim 1, Theoclitus discloses a pyrolysis gasifier/furnace, comprising: 
a tubular body (see tubular shaped chamber in the Fig. 1) configured to receive and pyrolyze a combustible waste (via inlet 16); 
a bottom door (42) disposed below the tubular body to selectively seal the tubular body (see col. 2 lines 27-34 which discloses a door capable of opening and closing); 
a main frame supporting the tubular body (54); 
a base frame supporting the bottom door (such as the structure which bolts 46 are attached to).
Theoclitus discloses an ash generating chamber and teaches that the removal of ash is a necessity of operation, but stops short of the claimed ash processor which pushes ash in one direction from the bottom door.
Sheridan also discloses an ash producing chamber (see abstract).
Sheridan, like Theoclitus, teaches the accumulation of ash in the disclosed process (via ash pit 38).  Sheridan teaches an automated process of ash removal by pushing the ash out of the chamber with an automated arm (40).  Sheridan teaches such a process such that hot ash can be pushed out automatically (col. 4 lines 61-65).
As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to add the automatic ash pusher of Sheridan to the apparatus of Theoclitus in order to automatically push the ash on the door of Theoclitus even when it is hot.  Automating this process would remove the requirement to manually remove the ash of Theoclitus and would provide safety benefits.
Regarding claim 7, Theoclitus, as modified above, further discloses the bottom door includes a door body (see Figure of door body 42), a lifting means (52) fixed to the base frame and connected at an end to the door body to raise and lower the door body, and a guide post (42, for example) vertically movably installed on the base frame and connected at an upper end to the door body. 
Regarding italicized limitations recited in claim 7 which are directed to a manner of operating disclosed system, neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim. Said limitations do not differentiate apparatus claims from prior art. See MPEP §2114 and 2115. Further, process limitations do not have a patentable weight in an apparatus claim. See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states "Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.
Regarding claim 8, Theoclitus further disclsoes a control unit (such as a human operator) configured to control an operation of the lifting means so that the height of the door body is adjusted depending on the amount of the ash accumulated on the door body (see Figs. 1-3 which disclose that the height of the door is adjusted based on the level of the ash). 
Regarding claim 9, Theoclitus further discloses a main housing (sides 38, 36 and 12) fixed to the base frame (see Fig. 1) and configured to allow the guide post (46) to vertically movably pass therethrough; and 
an oil supply member installed in the main housing, wherein an oil supply hole is formed to extend from a side surface of the main housing to a surface of the guide surface (sucha s hole 18 or 16), and the oil supply member is installed in the oil supply hole so that a lubricant is supplied from the oil supply member to the surface of the guide post through the oil supply hole. 
Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states "Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.
Regarding claims 10 and 11, Theoclitus further discloses a retainer housing fixed to an upper side of the main housing (where guide posts 46 attach to floor 42 which can be an upper side to main housing 36, 38) and configured to allow the guide post to vertically movably pass therethrough (guide posts 46 move through the main housing 36, 38 and make contact therewith); a post housing (such as the nuts depicted in Fig. 1) fixed to a lower side of the main housing and configured to allow the guide post to vertically movably pass therethrough; and oil retainers installed to prevent the lubricant supplied to the surface of the guide post from leaking out of the retainer housing and the post housing (the bolts also ask as oil retainers and can act as a sealant for preventing fluids from moving through). 

Allowable Subject Matter
Claims 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art teach or suggest a circulating coolant from a coolant supply pipe which is connected to a cableveyor that is configured to be deformed due to up and down movement of the door body.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J MERKLING whose telephone number is (571)272-9813.  The examiner can normally be reached on Monday - Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW J MERKLING/Primary Examiner, Art Unit 1725